
	

113 S558 PCS: Accountability in Grants Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 26
		113th CONGRESS
		1st Session
		S. 558
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			March 14, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from awarding any grant, contract, cooperative agreement, or
		  other financial assistance under section 103 of the Clean Air Act for any
		  program, project, or activity outside the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Accountability in Grants Act of
			 2013.
		2.Prohibition
			 against funding certain foreign programs, projects, and
			 activitiesSection 103 of the
			 Clean Air Act (42 U.S.C. 7403) is amended by adding at the end the
			 following:
			
				(l)Prohibition
				against funding foreign programs, projects, and activitiesThe
				Administrator shall not award any grant, contract, cooperative agreement, or
				other financial assistance under this section for any program, project, or
				activity that will be carried out outside the United States or the territories
				and possessions of the United
				States.
				.
		
	
		March 14, 2013
		Read the second time and placed on the
		  calendar
	
